    Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 1 of 6 - Page ID#: 64




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   CENTRAL DIVISION
                                      LEXINGTON

    OCTAVIOUS EGGERSON,                            )
                                                   )
          Petitioner,                              )      Civil Action No. 5:20-cv-445-GFVT
                                                   )
    v.                                             )
                                                   )
    FAYETTE CO. DET. CENTER, et al.,               )        MEMORANDUM OPINION
                                                   )            AND ORDER
          Respondents.                             )
                                                   )

                                        *** *** *** ***

         Petitioner Octavious Eggerson is a pretrial detainee currently confined at the Fayette

County Detention Center (“FCDC”) in Lexington, Kentucky. 1 Proceeding without an attorney,

Mr. Eggerson has filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 [R. 7]

and has paid the $5.00 filing fee. [R. 11.] 2 This matter is before the Court to conduct the initial

screening required by 28 U.S.C. § 2243. Alexander v. Northern Bureau of Prisons, 419 F. App’x

544, 545 (6th Cir. 2011). A petition will be denied “if it plainly appears from the petition and

any attached exhibits that the petitioner is not entitled to relief.” Rule 4 of the Rules Governing

§ 2254 Cases in the United States District Courts (applicable to § 2241 petitions pursuant to Rule

1(b)).



1
  In September 2020, Mr. Eggerson was charged in an indictment issued by a Fayette County,
Kentucky grand jury with first degree trafficking in controlled substance in violation of KRS §
218A.1412. A review of the Fayette County Circuit Court’s online records shows that Mr.
Eggerson’s state criminal matter remains pending. See Commonwealth v. Eggerson, No. 20-cr-
812 (Fayette Cir. Ct. 2020), available at https://kcoj.kycourts.net/CourtNet/Search/Index (last
viewed on January 5, 2021).
2
  Mr. Eggerson’s original § 2241 petition was not filed on the form approved for use by this
Court. [R. 1] However, in compliance with the Court’s prior instructions [R. 6], Mr. Eggerson
has now re-filed his petition on the appropriate form. [R. 7]
 Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 2 of 6 - Page ID#: 65




       In his § 2241 petition, Mr. Eggerson claims that his current detention is unlawful because

he has a hernia and is due to have surgery. [R. 7 at p. 1, 4–5.] He further states that his medical

condition keeps him in pain and the doctor at the FCDC says that there is nothing they can do for

him right now. [Id. at 4.] He also alleges that he has blood pressure issues and that, if the hernia

ruptures, he could die. Id. As relief, he seeks release from custody with the use of electronic

monitoring and curfew. Id. at 8.

       However, Mr. Eggerson’s claims are not proper in a habeas petition filed pursuant to 28

U.S.C. § 2241. As an initial matter, it is not entirely clear whether Mr. Eggerson is currently in

state or federal custody. While Mr. Eggerson is currently facing state criminal charges, he has

also been charged with violating his federal supervised release in United States v. Eggerson, No.

5:14-cr-036-KKC (2014). The final hearing on his federal supervised release violation was

continued on October 2, 2020, pending resolution of the state court proceedings, and Mr.

Eggerson was remanded to the custody of the United States Marshal Service. Id. However, the

Bureau of Prisons’ online Inmate Locator database indicates that he was released from custody

on May 15, 2020. See https://www.bop.gov/inmateloc/ (last visited January 5, 2021). Nor is Mr.

Eggerson listed as among the current population at the FCDC. See http://jail.lexingtonky.gov

(last visited January 5, 2021). If Mr. Eggerson’s current address has changed, he has not updated

the Clerk of the Court, despite an obligation to do so.

       However, regardless of whether Mr. Eggerson is currently in state or federal custody, his

§ 2241 petition must be denied without prejudice. If Mr. Eggerson is in state custody, while a

habeas corpus petition filed under § 2241 by a pretrial detainee in state custody may be used to

challenge his prosecution prior to judgment, Phillips v. Court of Common Pleas, Hamilton Co.,

Ohio, 668 F.3d 804, 809 (6th Cir. 2012), the instances in which a pretrial detainee may do so are



                                                 2
 Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 3 of 6 - Page ID#: 66




“rare” and “such claims are extraordinary.” Christian v. Wellington, 739 F.3d 294, 297 (6th Cir.

2014). Indeed, “although § 2241 establishes jurisdiction in the federal courts to consider pretrial

habeas corpus petitions, the courts should abstain from the exercise of that jurisdiction if the

issues raised in the petition may be resolved either by trial on the merits in the state courts or by

other state procedures available to the petitioner.” Atkins v. People of State of Mich., 644 F.2d

543, 546 (6th Cir. 1981). As further explained by the United States Court of Appeals for the

Sixth Circuit in Atkins:

       Abstention from the exercise of the habeas corpus jurisdiction is justified by the
       doctrine of comity, a recognition of the concurrent jurisdiction created by our
       federal system of government in the separate state and national sovereignties.
       Intrusion into state proceedings already underway is warranted only in
       extraordinary circumstances. Thus the doctrine of exhaustion of state remedies
       has developed to protect the state courts' opportunity to confront initially and
       resolve constitutional issues arising within their jurisdictions and to limit federal
       judicial interference in state adjudicatory processes.

Id. (citations omitted); see also Gully v. Kunzman, 592 F.2d 283, 286 (6th Cir. 1979)

(acknowledging federal courts’ authority to consider a habeas corpus petition before a judgment

of conviction is entered, but noting that “considerations of federalism counsel strongly against

exercising the power except in the most extraordinary circumstances”).

       Thus, “[p]rinciples of comity and federalism require federal courts to abstain from

deciding pre-conviction habeas challenges unless the petitioner demonstrates that: (1) he has

exhausted available state court remedies, and (2) ‘special circumstances’ warrant federal

intervention.” Brown v. Bolton, No. 3:09–cv–P513–S, 2010 WL 1408014 (W.D. Ky. April 1,

2010). Indeed, “[h]abeas petitioners must exhaust all available state court remedies before

proceeding in federal court, and this usually requires that they appeal an adverse decision all the

way to the state's court of last resort.” Phillips, 668 F.3d at 810; see also Fisher v. Rose, 757




                                                  3
 Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 4 of 6 - Page ID#: 67




F.2d 789, 792 (6th Cir. 1985) (noting that “exhaustion of state remedies is required in the

absence of unusual circumstances”).

       Here, Mr. Eggerson’s petition affirmatively states that he did not exhaust the available

administrative remedy process “because my lawyer said he was mak[ing] request known to

Judge.” [R. 7 at 8.] Nor do the allegations of Mr. Eggerson’s petition suggest the existence of

other “special circumstances” that would warrant this Court’s intervention into Mr. Eggerson’s

Kentucky criminal proceedings. To the contrary, the relief that Mr. Eggerson seeks—pre-trial

release to home confinement with electronic monitoring—is more appropriately addressed by the

state court. For all of these reasons, considerations of federalism and comity strongly counsel

against this Court’s intrusion into Mr. Eggerson’s Kentucky criminal proceedings, warranting

denial of his § 2241 petition without prejudice.

       If, on the other hand, Mr. Eggerson is in federal custody, his claims are still improper in

his § 2241 petition. Section 2241 is typically a vehicle for challenges to the way a prisoner’s

sentence is being calculated, such as computing sentence credits or determining parole eligibility,

not to the specific conditions of an inmate’s confinement at a particular facility. See Terrell v.

United States, 564 F.3d 442, 447 (6th Cir. 2009) (describing different types of § 2241

challenges). Thus, while “[c]hallenges to the validity of any confinement or to particulars

affecting its duration are the province of habeas corpus; requests for relief turning on

circumstances of confinement may be presented in a [civil rights] action.” Muhammed v. Close,

540 U.S. 749, 750 (2004).

       Mr. Eggerson’s § 2241 petition requests immediate release because he claims that he is

not currently receiving adequate medical care for his hernia at the FCDC. However, a federal

prisoner may not use a § 2241 habeas petition to pursue civil rights claims challenging the



                                                   4
    Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 5 of 6 - Page ID#: 68




conditions of his confinement, such as claims of inadequate medical care; he may only assert

such claims by filing suit under 28 U.S.C. § 1331 pursuant to the doctrine announced in Bivens v.

Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971); 3 see also Sullivan v. United States,

90 F. App’x 862, 863 (6th Cir. 2004) (“[Section] 2241 is a vehicle not for challenging prison

conditions, but for challenging matters concerning the execution of a sentence such as the

computation of good-time credits.”). In these circumstances, the Sixth Circuit Court of Appeals

has clearly instructed that a “district court should dismiss the § 2241 claim without prejudice so

the . . . petitioner could re-file as a [civil rights] claim.” Luedtke v. Berkebile, 704 F.3d 465, 466

(6th Cir. 2013) (citing Martin v. Overton, 391 F.3d 710, 714 (6th Cir. 2004)). Should Mr.

Eggerson wish to pursue his claims in a civil rights action, he may obtain the appropriate forms

from the Clerk of the Court.

        Accordingly, it is hereby ORDERED as follows:

        1.     Mr. Eggerson’s petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241

               [R. 7] is DENIED WITHOUT PREJUDICE;

        2.     This action is DISMISSED and STRICKEN from the Court’s docket; and

        3.     The Court will enter an appropriate judgment.

        This 7th day of January, 2021.




3
 If Mr. Eggerson is in state custody, such claims may be asserted by filing suit under 42 U.S.C.
§ 1983.
                                                  5
Case: 5:20-cv-00445-GFVT Doc #: 12 Filed: 01/07/21 Page: 6 of 6 - Page ID#: 69




                                      6
